Case 3:19-cv-00665-MMD-WGC Document 37-19 Filed 05/17/20 Page 1 of 2

Exhibit 19

Exhibit 19
Case 3:19-cv-00665-MMD-WGC Document 37-19 Filed 05/17/20 Page 2 of 2

vw" euros County School District

si aged P.O. Box 30425

July 27, 2017

VIA U.S. MAIL AND ELECTRONIC MAIL

Trina Olsen

RE: Notice of Administrative Leave with Pay

Dear Ms, Olsen:

Based upon the events stated at the IDP meeting on July 26, 2017, and to protect both your rights as
well as the District, you are hereby placed on Administrative Leave with Pay effective July 28, 2017,
pending further resolution of the allegations of misconduct on your part.

Be further advised, you are not allowed on District property for any reason and you must turn over to

me all District property in your possession. In the event you believe that you need to come on to District
property, you must contact me for approval. While you are on Administrative Leave with Pay you must
be available by telephone and available to report to a work site or another location, as you may be
directed, during regular business hours in order that the District can contact you, if need be.

You are further directed not to discuss this pending investigation with anyone except your WSPA
representative or legal counsel.

Contact me with any questions.

 

Sincerely, |
(bp) )
——ne 7
Roger Gonzalez
Area Superintendent
cc: Dawn Huckaby, Chief Human Resources Officer

Virginia R. Doran, Labor Relations Manager
Zach Lewis, Human Resources Technician

 

OLSEAL 00015
